Case: 20-20062     Document: 00515978054         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-20062                          August 13, 2021
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christhian Josue Fuentes Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No.4:19-CR-112-1


   Before Jolly, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          This case began with a traffic stop. Deputy Crissmon-Stewart of the
   Fort Bend County Constable’s Office pulled over a Dodge Charger that was
   going 55mph in a 35mph-zone. Things started to go south when the deputy
   discovered that the driver, defendant Christhian Rodriguez, had no license
   or insurance. The deputy thus could not allow Rodriguez to drive the vehicle,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20062      Document: 00515978054           Page: 2    Date Filed: 08/13/2021




                                     No. 20-20062


   but he expressed a willingness to release the car to a friend or family member
   who had a valid license. Deputy Crissmon-Stewart then ran the license plate
   number and discovered that it did not match the make and model of the
   vehicle he had just stopped. He then checked the VIN against the license
   plate number and learned that it, too, did not match. In the light of this new
   information, he suspected that the Charger was stolen and, accordingly, the
   possibility of releasing it to a friend or family member of Rodriguez was off
   the table.
          After running the plate, Deputy Crissmon-Stewart walked up to the
   driver-side window and asked Rodriguez to step out of the vehicle. He
   handcuffed Rodriguez and put him in the back of the police car. As this was
   going on, Deputy Crissmon-Stewart and Rodriguez went back and forth
   about whether the deputy had permission to search the vehicle. Eventually,
   in the back of the police car, realizing that the car he was driving was about to
   be searched, Rodriguez stated clearly that he did not consent to a search.
   Deputy Crissmon-Stewart responded that he had probable cause to search
   without consent, which he then proceeded to do.
          The police discovered a handgun, six bullets, two scales, and baggies
   inside the car. Rodriguez, who is a citizen of Honduras, was indicted in
   federal district court for violating 18 U.S.C. § 922(g)(5)(A), which prohibits
   aliens unlawfully present in the United States from possessing firearms or
   ammunition. Rodriguez moved to suppress the gun and bullets on the ground
   that they had been obtained through an unconstitutional search. After the
   district court denied his motion, Rodriguez entered a guilty plea, expressly
   reserving his right to appeal the denial of the motion to suppress. Now, we
   provide a more detailed statement of the facts.




                                          2
Case: 20-20062      Document: 00515978054          Page: 3    Date Filed: 08/13/2021




                                    No. 20-20062


                                          I.
                                         A.
          On January 29, 2019, Deputy Crissmon-Stewart pulled over a white
   Dodge Charger in Katy, Texas, for going 55mph in a 35mph-zone. Deputy
   Crissmon-Stewart approached the driver-side door and explained that he had
   stopped the vehicle because of the speeding violation. The driver and sole
   occupant of the vehicle, defendant Christhian Rodriguez, explained that he
   was speeding because he was late for work. Deputy Crissmon-Stewart later
   testified that, while standing there at the driver-side door talking to
   Rodriguez, he smelled the odor of marijuana mixed with that of cologne, but
   he did not mention it at the time.
          The deputy then asked Rodriguez for his license and proof of
   insurance. Rodriguez had neither. He said that he was working on acquiring
   insurance, that he had purchased the car from his uncle, and that he was
   making payments on it. At this point, the deputy returned to his vehicle and
   ran the plates. He discovered that they did not belong to a Dodge Charger.
          Deputy Crissmon-Stewart walked back up to the driver-side door of
   the Charger. He observed that the registration tags on the Charger were
   expired. He then told Rodriguez that, under the circumstances, he could not
   let him drive and asked if there was anyone he could call to pick up him and
   the car. He also asked if there was anything illegal, like marijuana, in the
   vehicle. He asked Rodriguez, “Do you smoke?” Rodriguez responded,
   essentially, that, while he did smoke, there was nothing illegal in the car.
          The deputy again walked back to his patrol car and checked the license
   plate number against the VIN. They did not match. He also checked reports
   of stolen vehicles in Fort Bend County. Nothing turned up, though as
   Deputy Crissmon-Stewart noted at the suppression hearing, the search was
   limited to records from Fort Bend County and the negative result did not




                                          3
Case: 20-20062      Document: 00515978054          Page: 4    Date Filed: 08/13/2021




                                    No. 20-20062


   mean that the car was not stolen. It could have been stolen in another county,
   for instance, or stolen but not reported as such.
          Deputy Crissmon-Stewart then walked back up to the driver-side door
   at third time and asked Rodriguez to step out of the vehicle. Rodriguez
   complied. As Rodriguez was exiting the vehicle, Deputy Crissmon-Stewart
   asked him once again if there was anything illegal in the car and did Rodriguez
   mind if he checked to make sure. It is somewhat difficult to make out, from
   the audio recording available to us, exactly what Rodriguez said in response,
   but it sounds as though he reiterated that there was nothing illegal in the car
   and, somewhat reluctantly, gave the deputy consent to search. Deputy
   Crissmon-Stewart then guided Rodriguez toward the back of the car. As they
   were walking, the deputy asked, “So you’re giving me consent, right?”
   Rodriguez did not respond.
          Both parties standing behind the Charger, Deputy Crissmon-Stewart
   patted Rodriguez down and then handcuffed him, stating, “I’m going to
   detain you.” He told Rodriguez that he was not under arrest, but that he
   would be detained until the deputy could “figure out what’s going on.”
   Deputy Crissmon-Stewart walked the handcuffed Rodriguez to his patrol car
   and put him inside. At this point, Rodriguez presumably realized that the car
   was about to be searched and clearly stated that he did not consent. Deputy
   Crissmon-Stewart replied, “but I have PC because this car and that tag don’t
   go together.” He proceeded to search the vehicle, with the help of another
   law enforcement officer who had arrived at the scene.
          The search produced two scales, baggies, six 0.38 caliber bullets, and
   a 0.38 caliber revolver.      According to the government, Rodriguez’s
   detainment became an arrest either at the moment the bullets were
   discovered or at some unspecified subsequent time. After completing their
   search, the officers called a tow truck to come collect the vehicle.




                                          4
Case: 20-20062     Document: 00515978054           Page: 5   Date Filed: 08/13/2021




                                    No. 20-20062


                                         B.
          Rodriguez was indicted in federal district court for violating 18 U.S.C.
   § 922(g)(5)(A), a provision that prohibits aliens unlawfully present in the
   United States from possessing firearms or ammunition. Rodriguez is a
   citizen of Honduras. According to Immigration and Customs Enforcement
   records, Rodriguez illegally entered the United States as a minor in 2005. His
   removal was ordered by an immigration judge in 2006, but Rodriguez was not
   then in custody and the order was not enforced. Federal agents encountered
   Rodriguez in 2018 but declined to enforce the removal order at that time
   because Rodriguez qualified for the Deferred Action for Childhood Arrivals
   program. The deferral of removal granted to Rodriguez under that program
   expired in December 2018. It is thus indisputable that, as of January 2019,
   Rodriguez was unlawfully present in the United States.
          Following the indictment, Rodriguez moved to suppress the gun and
   bullets on the ground that they had been discovered through an unlawful
   search. The district court denied the motion, stating, in relevant part:
                  In my view, the marijuana is simply a red herring. It’s
          not a problem at all because I’m not—I’m of the opinion that,
          first, the officer had probable cause to detain the vehicle
          whether or not Mr. Fuentes was under arrest or not. He could
          certainly have still let Mr. Fuentes go, but he was not going to
          turn the vehicle over to Mr. Fuentes unless—or turn it over to
          anyone unless someone showed up with the appropriate
          identification and/or right to drive. And under the
          circumstances where the tag and the VIN number did not
          match, he certainly had the right to seize the vehicle until the
          rightful owner came.
                 Since Mr. Fuentes was not an owner, Mr. Fuentes
          cannot protest the—whether or not he searched the vehicle or
          not. I’m not really sure that his—he has the right to give
          permission and withdraw it and then say, I didn’t give you




                                         5
Case: 20-20062      Document: 00515978054          Page: 6    Date Filed: 08/13/2021




                                    No. 20-20062


          permission. But at the time in which he, let’s say, withdrew
          permission, it’s the Court’s opinion that the officer had full
          authority to detain the vehicle and hold it and do an inventory
          search of it pursuant to releasing it to the rightful owner. So it
          would—what was seized at the moment of the search, in the
          Court’s opinion, would have been found or seized at the point
          of inventory whether it was at the scene or at some point later
          on. In the Court’s opinion, the motion to suppress should be
          denied. And that will be my order to be entered in this matter.

          Rodriguez subsequently entered a guilty plea, expressly reserving his
   right to appeal the district court’s order denying his motion to suppress.
   Rodriguez was sentenced to a one-year term of imprisonment to be followed
   by a three-year term of supervised release. He timely appealed.
                                         II.
          When reviewing an order denying a motion to suppress, this court
   reviews factual findings for clear error. Legal determinations are reviewed de
   novo. United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009). “Factual
   findings are clearly erroneous only if a review of the record leaves this Court
   with a definite and firm conviction that a mistake has been committed.” Id.
   (cleaned up). We shall affirm if the judgment of the district court can be
   supported on any ground, regardless of whether the district court actually
   issued its judgment on that basis. See Bickford v. Int. Speedway Corp., 654 F.2d
   1028, 1031 (5th Cir. Unit B Aug. 1981) (“[R]eversal is inappropriate if the
   ruling of the district court can be affirmed on any grounds, regardless of
   whether those grounds were used by the district court.”).
                                         III.
          Although the district court issued its judgment on the basis of the
   inevitable discovery doctrine, we find this case more easily resolved by
   considering whether probable cause existed to support a search of the vehicle




                                          6
Case: 20-20062      Document: 00515978054          Page: 7   Date Filed: 08/13/2021




                                    No. 20-20062


   at the scene of the arrest. In short, it did. Deputy Crissmon-Stewart testified
   that he smelled an odor of marijuana mixed with cologne coming from
   Rodriguez or the vehicle. That alone created probable cause to believe there
   might be marijuana in the vehicle and justified a search. See United States v.
   Lork, 132 F. App’x 34, 35 (5th Cir. 2005) (“[A] detectable odor of marijuana
   emanating from a vehicle provides probable cause for the search of a
   vehicle.”) (citation omitted); United States v. Moore, 329 F.3d 399, 405 (5th
   Cir. 2003) (“Because the police smelled marijuana as they approached the
   vehicle, they had probable cause to search the vehicle.”); United States v.
   Ibarra-Sanchez, 199 F.3d 753, 760 (5th Cir. 1999) (“This Court has
   consistently held that the smell of marihuana alone may constitute probable
   cause to search a vehicle.”).
                                        IV.
          The district court did not err in denying Rodriguez’s motion to
   suppress because the smell of marijuana created probable cause to believe
   there was marijuana in vehicle, and that alone justified a search of its
   contents.   Accordingly, the judgment of the district court is hereby
   AFFIRMED.




                                         7